SUPPLEMENT DATED MAY 21, 2010 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2010 1.) Page 8 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser American Century® Diversified Bond A* American Century® Investments American Century® Investment Management American Century® Diversified Bond Investor American Century® Investments American Century® Investment Management 1)Please refer to the Fund prospectus for a description of the class designation *Load Waived 2.)Page 11 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Compass EMP Alternative Asset A* Compass EMP Mutual Funds Compass Efficient Model Portfolios, LLC Compass EMP Alternative Asset T Compass EMP Mutual Funds Compass Efficient Model Portfolios, LLC Compass EMP Multi-Asset Balance A* Compass EMP Mutual Funds Compass Efficient Model Portfolios, LLC Compass EMP Multi-Asset Balance T Compass EMP Mutual Funds Compass Efficient Model Portfolios, LLC Compass EMP Multi-Asset Growth A* Compass EMP Mutual Funds Compass Efficient Model Portfolios, LLC Compass EMP Multi-Asset Growth T Compass EMP Mutual Funds Compass Efficient Model Portfolios, LLC DWS Large Cap Value A* DWS Value Series, Inc. Deutsche Investment Management Americas, Inc. DWS Large Cap Value S DWS Value Series, Inc. Deutsche Investment Management Americas, Inc. 1)Please refer to the Fund prospectus for a description of the class designation. *Load Waived 3.)Page 12 of the Prospectus is revised to add the following fund to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Fidelity Advisers New Insights A* Fidelity® Adviser Funds Fidelity® Research and Management Company 1)Please refer to the Fund prospectus for a description of the class designation. *Load Waived 4.)Page 14 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Janus Forty Fund A* Janus Adviser Series Janus Capital Management, Inc. Janus Perkins Mid Cap Value A* Janus Adviser Series Janus Capital Management, Inc. MFS Massachusetts Investors Growth Stock R2 MFS Massachusetts Investors Growth Stock Fund Massachusetts Financial Services Company MFS Massachusetts Investors Growth Stock R3 MFS Massachusetts Investors Growth Stock Fund Massachusetts Financial Services Company MFS Utilities Fund R2 MFS Utilities Fund Massachusetts Financial Services Company MFS Utilities Fund R3 MFS Utilities Fund Massachusetts Financial Services Company 1)Please refer to the Fund prospectus for a description of the class designation. *Load Waived 5.)Page 15 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser PIMCO Real Return Administrative PIMCO Funds Pacific InvestmentManagement Company LLC PIMCO Real Return Retirement PIMCO Funds Pacific InvestmentManagement Company LLC 1)Please refer to the Fund prospectus for a description of the class designation. 6.)Page 16 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Prudential Global Real Estate A* Prudential Funds Prudential Investments LLC Prudential Global Real Estate Z Prudential Funds Prudential Investments LLC Prudential High-Yield A* Prudential Funds Prudential Investments LLC Prudential High-Yield Z Prudential Funds Prudential Investments LLC Prudential Jennison 20/20 Focus A* Prudential Funds Prudential Investments LLC Prudential Jennison 20/20 Focus Z Prudential Funds Prudential Investments LLC 1)Please refer to the Fund prospectus for a description of the class designation. *Load Waived 7.)Page 17 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Thornburg Invest Income Builder Fund R3 Thornburg Funds Thornburg Investment Management, Inc. Thornburg Invest Income Builder Fund R5 Thornburg Funds Thornburg Investment Management, Inc. TIAA-CREF Bond Index R TIAA-CREF Funds Teachers Advisers, Inc. Vanguard VIF Small Com Growth Insurance Vanguard Variable Insurance Fund Granahan Investment Management, Inc. & Vanguard Quantitative Equity Group 1)Please refer to the Fund prospectus for a description of the class designation. 8.)Page 77 of the Prospectus is revised to add the following language: Fund & Class Designation Objective American Century® Diversified Bond – Class A* & Investor Seeks a high level of income by investing in non-money market debt securities. *Load Waived 9.)Page 79 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Compass EMP Alternative Asset – Class A* & T Seeks to achieve long-term capital appreciation with current income as a secondary objective. Compass EMP Multi-Asset Balance – Class A* & T Seeks to achieve current income, with capital appreciation as a secondary objective. Compass EMP Multi-Asset Growth – Class A* & T Seeks to achieve long-term capital appreciation. DWS Large Cap Value – Class A* & Class S Seeks long-term capital appreciation, with current income as a secondary objective. Fidelity Advisers New Insights – Class A* Seeks capital appreciation. *Load Waived 10.)Page 80 of the Prospectus is revised to add the following language: Fund & Class Designation Objective JanusForty Fund – Class A* Seeks long-term growth of capital. JanusPerkins Mid Cap Value – Class A* Seeks long-term growth of capital. MFS Massachusetts Investors Growth Stock – Class R2 & R3 Seeks capital appreciation. MFS Utilities – Class R2 & R3 Seeks total return. *Load Waived 11.)Page 81 of the Prospectus is revised to add the following language: Fund & Class Designation Objective PIMCO Real Return – Class Administrative & Retirement Seeks maximum current income and price appreciation. Prudential Global Real Estate –Class A* & Z Seeks capital appreciation and income. Prudential High-Yield –Class A* & Z Seeks to maximize current income, with capital appreciation as a secondary objective. Prudential Jennison 20/20 Focus –Class A* & Z Seeks long-term growth of capital. *Load Waived 12.)Page 82 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Thornburg Invest Income Builder Fund –Class R3 & R5 Seeks to provide a level of current income which exceeds the average yield on U.S. stocks, with long-term capital appreciation as the secondary objective. TIAA-CREF Bond Index– Class R Seeks a favorable long-term total return by primarily investing in a portfolio of fixed-income securities that is designed to produce a return that corresponds with the total return of the U.S. investment-grade bond market based on a broad bond index. Vanguard VIF Small Com Growth – Insurance Seeks long-term capital appreciation. This supplement should be retained with the Prospectus for future reference.
